Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Status of Claims
	Claims 1, 10, 11, 14, 16, 20, 27, 29, 30, 33, and 39 have been amended.
	Claims 5, 6, 21, 22, 25, and 26 have been canceled.
	Claims 1-4, 7-20, 23, 24, and 27-40 are pending.

Improper Amendment
The amendment filed 20 September 2022 proposes amendments to the claims and specification that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications. 
In accordance with 37 CFR 1.173(g), all amendments in the reissue application must be made relative to (i.e. vis-à-vis) the patent specification in effect as of the date of the filing of the reissue application. Thus, all amendments subsequent to the first amendment must also be made relative to the patent specification in effect as of the date of the filing of the reissue application, and not relative to the prior amendment.
Claims 10 and 29 were first amended by the paper of 21 September 2020 to add the term –chambers— while deleting the term “chamber(s)”.  The subsequent amendment to claims 10 and 29, dated 20 September 2022, is not made relative to the patent claims but instead, is made relative to the amendment of 21 September 2020.  Note that as the term “chambers” is new with respect to the patent claims, it must be underlined in the amendment of 20 September 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim references “said tracheal spaces” of claim 16.  However, claim 16 only requires “at least one tracheal space.”  Thus, there is lack of antecedent basis for a plurality of tracheal spaces as recited in claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4, 7, 8, 11-13, 15-20, 23, 24, 27, 30-32, and 34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2003/0157709 to DiMilla et al. (hereinafter DiMilla)1.
With respect to claims 1, 4, and 16, DiMilla teaches a cell growth apparatus including a plurality of cell growth chambers 10, each having a gas permeable, liquid impermeable membrane 320, an opposing surface 30, and at least one side wall 50 connected to at least one of the gas permeable, liquid impermeable membrane and the opposing surface.  See paras [0073, 0097, 0099]; Figures 1A and 1B.

    PNG
    media_image1.png
    529
    684
    media_image1.png
    Greyscale

Additionally, the apparatus includes at least one access port 90,100 comprising a neck formed by fittings 440, the neck allowing access to the cell growth chambers.  See Figure 9C.
DiMilla further discloses at least one tracheal space in communication with at least one gas permeable, liquid impermeable membrane of at least one cell growth chamber.  Specifically, DiMilla shows in the figures above that the chambers are stackable ([0045]) and bottom membrane 320 is elevated by connectors 70.  Further, DiMilla teaches that “the cells exchange gas such as oxygen with the oxygenated environment (e.g. air, which is 19% oxygen) external to the chamber” (para [0099]) through the gas-permeable support 320.  Thus, the space underneath the support 320 is a tracheal space comprising peripheral supports 70.
	As to claims 2, 11, and 17, the chambers/modules are combined to form an integral unit, as shown in Figure 7A.
With respect to claims 3, 18, and 30, the stacked arrangement disclosed by DiMilla in para [0045] would have the cell growth chambers alternating with tracheal spaces.
With respect to claims 7, 12, 23, 27, 30and 27, DiMilla discloses use of a manifold to connect multiple chambers in series or parallel.  See paras [0045, 0138].
As to claims 8 and 24, the culture chamber of DiMilla are completely filled with media.  See para [0073].
With respect to claims 13 and 32, as shown in Figures 7A and 9A, the unit has a substantially rectangular footprint and a substantially uniform height. 
As to claims 15 and 34, connectors 70 shown in Figure 1A function as both supports on the peripheral edge of the tracheal space at the bottom of the chamber, and also as stand-offs rising from an exterior surface of top plate 30.
With respect to claim 19, the chambers/modules are combined to form an integral unit in communication with tracheal spaces, as shown in Figure 7A.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 9, 28, 35, 36, 38, and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiMilla.
With respect to claims 9 and 28, DiMilla states that cells may be grown on any surface of the chamber ([0097]), that the surface for cell attachment and culture is a “gas-permeable, liquid-impermeable film” such as “polystyrene” ([0028]), and that the top wall 30 can be fabricated from polystyrene ([0074]).  As DiMilla envisions culturing cells on the top wall as well, it would have been obvious to use polystyrene, a gas permeable, liquid impermeable material for its construction.
As to claims 35, 36, 38, and 39, DiMilla teaches that spaced posts may be used to support the gas permeable, liquid impermeable film.  See para [0100].  The posts are “relatively widely spaced to support the film” 320.  See para [0100].  As the film is located inside of the connectors 70, the posts are internal to the peripheral edge of the tracheal space.  As DiMilla discloses only a limited number of means to support the film (porous/perforated frame or posts), it would have been obvious to choose impermeable posts to support the film.

Claims 10, 14, 29, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiMilla as applied to claims 2 and 16 above, and further in view of Lacey.
With respect to claims 10 and 29, DiMilla does not teach an optical component in communication with the cell growth chambers.  Lacey teaches that cell growth is monitored by microscopic inspection through the bottom tray.  See para [0033].  As it would be useful to the practitioner to observe cell growth in the apparatus of DiMilla, the connection to a microscope or other optical component would have been obvious.

    PNG
    media_image2.png
    430
    528
    media_image2.png
    Greyscale
As to claims 14 and 33, the neck of DiMilla does not exceed the height of the integral unit but is not located within the substantially rectangular footprint thereof, as shown in Figure 9C.  However, the claimed configuration is taught by Lacey in a cell culturing apparatus including a chamber 10 accessed by necked opening 26.  As can be seen in the Figures, the neck is located within the substantially rectangular footprint of the apparatus.



It would have been obvious to use the recessed neck configuration of Lacey in the apparatus of DiMilla, as Lacey teaches it enables automated equipment to handle the apparatus with very little customized modification.  See para [0032].

Claims 37 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiMilla as applied to claims 35 and 38 above, and further in view of US 5,693,537 to Wilson et al. (hereinafter Wilson).
DiMilla discloses posts or a porous/perforated rigid frame 40 for supporting the gas permeable, liquid impermeable membrane 320.  See para [0100].  DiMilla does not teach that the frame is comprised of lateral ribs.


    PNG
    media_image3.png
    509
    772
    media_image3.png
    Greyscale
Wilson teaches a gas permeable, liquid impermeable membrane 120 for cell growth that is supported by element 130 having lateral ribs.  See col.4, lines 35-54.
It would have been obvious to one of ordinary skill in the art to substitute the frame having lateral ribs of Wilson for the frame 40 of DiMilla, as the frame of Wilson meets the requirements of DiMilla and is used for the same purpose.  Thus, one would have had an expectation of success when making the substitution.  Note that DiMilla teaches that the frame must be “either sufficiently permeable, porous, or spatially distributed such that the frame presents no additional significant limitations to gas transport, particularly for oxygen, and also has the requisite mechanical properties such that the frame does not otherwise impact the effective permeability of the film.”  See para [0100].  Similarly, Wilson discloses that element 130 “is adapted to allow gas to contact the vast majority of the surface of gas permeable film 120” (col.4, lines 49-52) and “holds gas permeable film 120 in a substantially horizontal position and stabilizes gas permeable film 120 to prevent sagging” (col.8, lines 14-43).
Double Patenting
Applicant is advised that should claim 23 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The rejection of claims under 35 U.S.C. 251 has been overcome by the filing of a new declaration.
	The obvious-type double patenting rejection of claims has been overcome by the terminal disclaimers filed 20 September 2022.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to
timely apprise the Office of any prior or concurrent proceeding in which Patent No.
7,745,209 is or was involved. These proceedings would include any trial at the Patent
Trial and Appeal Board, interferences, reissues, reexaminations, supplemental
examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to
timely apprise the Office of any information which is material to patentability of the
claims under consideration in this reissue application. These obligations rest with each
individual associated with the filing and prosecution of this application for reissue. See
also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELIZABETH MCKANE whose telephone number is
(571)272-1275. The examiner can normally be reached on Mon-Thurs, 6:30a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisors, Jean Witz can be reached on 571-272-0927 or Tim Speer can be reached
on 313-446-4825. The fax phone number for the organization where this application or
proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see https://ppair.uspto.gov/epatent/portal/home.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/ELIZABETH L MCKANE/
Specialist, Art Unit 3991

Conferees:
/Krisanne Jastrzab/
Specialist, CRU 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although claim 6 was not rejected in the prior rejection, this was an oversight on the part of the examiner.  Thus, amended claim 1 (incorporating the subject matter of claim 6) is now rejected.